Citation Nr: 1537567	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-30 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for a low back strain with degenerative changes, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1979 to January 1999.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

The Veteran testified in July 2010 at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A copy of the hearing transcript is of record.  

This matter was remanded in March 2014.


FINDINGS OF FACT

1.  For the period prior to March 4, 2008, the Veteran's low back strain with degenerative changes has not resulted in forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

2.  For the period beginning March 4, 2008, the Veteran's low back strain with degenerative changes resulted in pain and functional loss equivalent to forward flexion of the thoracolumbar spine 30 degrees or less.

3.  For the period beginning June 28, 2014, the Veteran's radiculopathy of the right lower extremities resulted in moderate incomplete paralysis of the right sciatic nerve.

4.  For the period beginning June 28, 2014, the Veteran's radiculopathy of the left lower extremities resulted in moderately severe incomplete paralysis of the left sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for low back strain with degenerative changes, are not met for the period prior to March 4, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5295-5237 (2014).

2.  The criteria for a 40 percent rating, but no higher, for low back strain with degenerative changes, are met for the period beginning March 4, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5295-5237 (2014).

3.  For the period beginning June 28, 2014, the criteria for a rating of 20 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2014).

4.  For the period beginning June 28, 2014, the criteria for a rating of 40 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in February 2007, prior to the initial adjudication of his claim, which notified him of the evidentiary requirements to substantiate an increased rating claim, the division of responsibilities between VA and the Veteran in obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The duty to notify is accordingly satisfied.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, the provisions of 38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned clarified the issue on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted disabilities.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Likewise, the issue was remanded to ensure that the severity of the Veteran's disability had been adequately assessed by a medical professional.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c). 

All pertinent, identified medical records have been obtained and considered.  Specifically, records from VA and records from the military health care system have been obtained.  There is no indication of any outstanding records.  

The Veteran was afforded VA medical examinations in February 2007, March 2008, June 2009, February 2010, and August 2014.  The Board deemed the February 2010 examination inadequate in its March 2014 decision because it did not address flare-ups or whether there would be any loss of function on flare-up.  However, the remaining examinations are adequate for rating purposes as the examiners provided findings sufficient to evaluate the Veteran's disability under the pertinent rating criteria.  Additionally, as the AOJ afforded the Veteran an examination in March 2014 and obtained outstanding treatment records, there has been substantial compliance with the Board's August 2014 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Criteria & Analysis

The Veteran is seeking an increased rating for his low back strain with degenerative changes.  A 20 percent rating is currently assigned under DC 5295-5237.  DC 5295 refers to lumbosacral strain found under a prior version of the rating schedule, and DC 5237 refers to the same disorder under revised regulations.  The Veteran has been in receipt of either a total disability rating due to individual unemployability (TDIU) or a combined disability rating of 100 percent during the entire period on appeal.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the lumbar spine issue, the appeal arises from the original assignment of disability evaluations following an award of service connection, thus the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc syndrome is Diagnostic Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

The Board finds that a 40 percent disability rating is warranted for the period beginning March 4, 2008, the date of the VA examination.  At that examination, flexion was measured as zero to 40 degrees.  However, the Veteran also reported flare ups of severe pain, 9 on a scale to 10, that occur four days per week and last all day.  Therefore, when taking into consider the DeLuca and Mitchell factors, and giving him the full benefit of the doubt, a 40 percent rating is warranted as of that date.  This is confirmed by findings from subsequent examinations.  Flexion at 40 degrees with pain at all motion was recorded at his June 2009 examination.  Then, at his June 2014 examination, flexion was measured at 55 degrees, and it was noted that the degree of range of motion loss during pain on use or flare-ups is approximately 15 to 20 degrees, meaning flexion at 35 degrees, or approximately 30 degrees.  Report at p. 8.  A rating in excess of 40 percent is not warranted at any point during the period on appeal because there is no evidence of unfavorable ankylosis.  Likewise, there is no persuasive evidence of incapacitating episodes having a total duration of at least 6 weeks during the period from March 4, 2008.

A rating of 40 percent is not warranted prior to March 4, 2008, as there is no evidence of forward flexion of 30 degrees or less, even when considering the DeLuca and Mitchell factors, or any evidence of favorable ankylosis of the entire thoracolumbar spine.  Rather, at his February 2007 examination, flexion was measured at 50 degrees and extension at 20 degrees, and his range of motion was not additionally limited by repetitive motion.  There was increasing pain with terminal extension.  There is no persuasive evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months to warrant a 40 percent disability rating under the intervertebral disc syndrome rating criteria.  

In consideration of the DeLuca factors, there have been objective findings of functional loss such as pain and less movement than normal.  For example, on examination in June 2014, his flexion was 55 degrees but pain began at 40 degrees of flexion; the resulting dysfunction did not more nearly approximate the criteria for a rating higher than 40 percent.  The Veteran's pain, flare-ups, and functional loss were considered in awarding a 40 percent rating from March 4, 2008.  For the period prior to March 4, 2008, while considering the Veteran's complaints of pain documented in the February 2007 VA examination, he was able to flex to 50 degrees with no additional limitations following repetitive use.  The Board finds that the 40 percent and 20 percent disability ratings take into consideration the Veteran's functional loss associated with his lumbar spine.  The Board finds that 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not provide a basis for an increased rating for any period contemplated by this appeal.  See DeLuca, 8 Vet. App. at 204 -07.  In other words, the functional loss does not most nearly approximate the criteria for the next-higher respective 50 percent and 40 percent evaluations.

Neurological manifestations

There is no basis for assigning separate compensable ratings for neurological manifestations such as bowel or bladder impairment as such has not been shown.  

Separate 10 percent ratings are in effect for sciatic nerve involvement affecting the lower extremities.  Under Diagnostic Code 8520, a 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent disability rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent disability rating requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and, an 80 percent disability rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Diseases of the Peripheral Nerves.

Upon review of the entire record, increased ratings are warranted for his radiculopathy of the bilateral lower extremities, effective June 28, 2014, which corresponds to the date of a VA examination which assessed the severity of his radiculopathy.  At that examination, moderate incomplete paralysis of the right sciatic nerve was recorded, which warrants a 20 percent rating.  Moderately severe incomplete paralysis of the left sciatic nerve was recorded, which warrants a 40 percent rating.  After June 28, 2014, a rating in excess of 20 percent is not warranted for radiculopathy of the right lower extremity because there is no evidence of moderately severe incomplete paralysis of the right sciatic nerve.  After June 28, 2014, a rating in excess of 40 percent is not warranted for radiculopathy of the left lower extremity because there is no evidence of severe incomplete paralysis of the left sciatic nerve.  


Extraschedular considerations

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the criteria for evaluation of the spine disability fully contemplate the Veteran's complaints of limited and painful motion, particularly when the impact of the DeLuca factors is considered in accordance with the applicable regulations.  Thun v. Peake, 22 Vet. App. 111 (2008).  Further, other manifestations, to include his neurological complaints, are properly addressed under separate Diagnostic Codes and fully account for the Veteran's disability picture.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  No further discussion of 38 C.F.R. § 3.321 is required. 

Inasmuch as the Veteran has been in receipt of either a TDIU or a combined disability rating of 100 percent during the entire period on appeal, discussion of the Veteran's entitlement to a TDIU is not necessary.  

CONTINUED ON NEXT PAGE...



ORDER

A rating of 40 percent, but no higher, for the Veteran's low back strain with degenerative changes is allowed for the period beginning March 4, 2008.

A rating in excess of 20 percent for the Veteran's low back strain with degenerative changes is denied for the period prior to March 4, 2008.  

A rating of 40 percent is allowed for the Veteran's radiculopathy of the left lower extremity beginning June 28, 2014.

A rating of 20 percent is allowed for the Veteran's radiculopathy of the right lower extremity beginning June 28, 2014.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


